UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 7770 Duneville St., Suite 12, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (702) 589-7475 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x As of November 14, 2012 there were 394,651,525 outstanding shares of the registrant’s common stock. GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX QUARTER ENDED SEPTEMBER 30, 2012 Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 34 Item 4T.Controls and Procedures 34 PART II – OTHER INFORMATION Item 1.Legal Proceedings 35 Item 1A.Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3.Defaults Upon Senior Securities 35 Item 4.Mine Safety Disclosures 35 Item 5.Other Information 35 Item 6.Exhibits 36 Signature Page 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets September 30, 2012 (Unaudited) December 31, 2011 ASSETS Current assets: Cash $ $ Prepaid expenses and other current assets Marketable securities Total current assets Property and equipment, net Other assets: Other assets Debt issuance costs - Total other assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Notes payable and current portion of long-term debt Amounts due to related parties Senior, secured note payable - Total current liabilities Long-term debt Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, no par value, 50,000,000 shares authorized, none issued - - Common stock; $0.001 par value, 800,000,000 shares authorized, 394,651,525 and 368,034,148 shares issued and outstanding, respectively Additional paid-in capital Other comprehensive income (loss) ) Treasury stock, 415,392 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Rental income $ Operating costs and expenses: Exploration and evaluation expenses General and administrative expenses Depreciation and amortization expense Cost of mining operations - - - Total operating costs and expenses Loss from operations ) Other income (expense): Interest and other income 4 Interest expense ) Foreign currency gain (loss) Impairment of marketable securities ) - ) - Gain on disposition of property and equipment - 50 Gain on disposition of interest in LLC - - - Gain on rescission of joint venture agreement - - Gain on extinguishment of debt - - Total other income (expense) ) ) Income (loss) from continuing operations before income taxes ) ) Provision for income taxes - Income (loss) from continuing operations ) ) Income from discontinued operations – gain on sale of discontinued operations - - - Net income (loss) ) ) Unrealized gain on marketable securities - - Comprehensive income (loss) $ $ ) $ $ ) Income (loss) per common share, basic and diluted: Continuing operations $ $ ) $ $ ) Discontinued operations Total $ $ ) $ $ ) Weighted average number of shares outstanding - basic and diluted See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Income from discontinued operations - ) Depreciation and amortization expense Amortization of debt issuance costs to interest expense Foreign currency loss - Impairment of marketable securities - Gain on disposition of property and equipment ) ) Gain on rescission of joint venture agreement ) - Gain on disposition of interest in LLC ) - Issuance of common stock for services - Issuance of common stock for exploration and evaluation expenses - Issuance of common stock and options in acquisition allocated to exploration and evaluation expenses - Issuance of common stock for warrants exercised for exploration and evaluation expenses - Issuance of warrants for services Issuance of warrants for exploration and evaluation expenses - Gain on extinguishment of debt - ) Stock-based compensation - Amounts due related parties for exploration and evaluation expenses - Changes in operating assets and liabilities: Decrease in prepaid expenses and other current assets Increase in accounts payable Increase in accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from the disposition of property and equipment 50 Net cash provided by (used) in investing activities ) Cash flows from financing activities: Net proceeds from the sale of common stock Proceeds from the exercise of warrants - Proceeds from the issuance of warrants - Proceeds from notes payable - Payment of debt issuance costs ) Payments of notes payable and long-term debt ) ) Purchase of treasury stock - ) Net cash provided by financing activities Cash flows from discontinued operations – net cash provided by operating activities - Net increase (decrease) in cash ) Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements September 30, 2012 (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration and development company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.The Company’s current growth strategy is focused on the expansion of its operations through the development of mineral properties into joint ventures and royalty mining projects. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. On April 14, 2011, the Company, through a wholly-owned subsidiary, Ra Minerals, Inc. (“Ra Minerals”), closed the acquisition of 100% of the issued and outstanding shares of Ra Resources Ltd., a corporation incorporated under the laws of the Province of Ontario.The accompanying condensed consolidated financial statements of the Company include the accounts of the Company and the accounts of Ra Minerals from April 14, 2011 forward.All intercompany accounts and balances have been eliminated in consolidation. The interim financial information of the Company as of September 30, 2012 and for the three months and nine months ended September 30, 2012 and 2011 is unaudited, and the balance sheet as of December 31, 2011 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense notes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 2 to the Notes to Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months and nine months ended September 30, 2012 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2012.The unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, Certain amounts in the condensed consolidated financial statements for the three months and nine months ended September 30, 2011 have been reclassified to conform to the current period presentation. NOTE 2 – GOING CONCERN The consolidated financial statements of the Company are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $61,361,336 and a total stockholders’ deficit of $2,676,086 at September 30, 2012.A significant portion of these deficits resulted from the Company’s accounting policy of expensing exploration mineral property acquisition costs, including costs expended to acquire interests in joint ventures with mineral properties in the exploration and evaluation stage, due to the uncertainty as to the recoverability of these costs.The Company’s only source of operating revenues for the past several months has been the occasional rental of drilling equipment.Currently, none of the Company’s mineral property prospects have proven or probable reserves.The Company will require additional capital to fund its operations and to pursue mineral property development opportunities with its existing properties and other prospects. 6 As more fully described in these Notes to Condensed Consolidated Financial Statements and elsewhere in this quarterly report, the Company currently owns or recently has entered into options and agreements for the acquisition of various mineral properties.None of these mineral properties currently have proven or probable reserves.The Company will be required to raise significant additional capital to complete the acquisition of the interests in and further the exploration, evaluation and development of each of these mineral properties.There can be no assurance that the Company will be successful in raising the required capital or that any of these mineral properties will ultimately attain a successful level of operations. In September 2011, the Company entered into a senior, secured gold stream debt facility for up to $15.5 million (the “Gold Stream Facility”), secured by substantially all assets of the Company, with Waterton Global Value, L.P. (“Waterton”).On January 24, 2012, the Company received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default, and a Notice of Disposition of Collateral from Waterton under the Gold Stream Facility.The Company refuted each assertion of default.Through April 30, 2012, the Company had borrowed an aggregate principal amount of $6,000,000 from the Gold Stream Facility.On April 30, 2012, the Company’s 30% interest in Mineral Ridge Gold, LLC (the “Mineral Ridge LLC”) was foreclosed upon by Waterton and sold at a public auction, at which the only bidder present was Waterton.The Company’s interest in the Mineral Ridge LLC was sold to Waterton and indebtedness to Waterton with a total book value of $6,209,912 was extinguished. Effective July 23, 2012 and subsequently amended effective July 30, 2012, the Company entered into a Rescission and Release Agreement (the “Rescission Agreement”) with Silver Global, S.A. (“Silver Global”) and Golden Phoenix Panama, S.A. (the “JV Company”) (collectively the “Parties”) whereby the Parties agreed to resolve outstanding disputes and rescind the Definitive Acquisition Agreement entered into on September 16, 2011 to develop the Santa Rosa mining project in Panama.In accordance with the terms of the Rescission Agreement, Silver Global is to return and pay to the Company a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments, and return to the Company for cancellation 25,000,001 shares of the Company’s common stock.The Company is to transfer its 15% ownership interest in the JV Company to Silver Global via release of the Company’s fifteen (15) shares of JV Company common stock (the “Panama Shares”), to be released in tranches concurrent with the scheduled payments over twelve months.The Company received the first payment from Silver Global of $350,000; however, there can be no assurance that the Company will receive the remaining payments from Silver Global as scheduled in the Rescission Agreement.In the event of any default in payment by Silver Global, the Company will maintain any unpaid portion of the Panama Shares. Because of the negative impact of recent disputes and litigation on the Company’s fund raising efforts, including the foreclosure and sale of its interest in the Mineral Ridge LLC and the rescission of the joint venture in Panama, capital has generally not been available to continue mineral property exploration and evaluation activities and fund operations in the current year.There can be no assurance that the Company will be successful in its efforts to obtain financing, or that it will be successful in its efforts to continue to raise capital at favorable rates or at all.If the Company is unable to raise sufficient capital to pay its obligations, or the Company and its joint venture partners are unable to successfully complete the development of current mineral projects and obtain profitable operations and positive operating cash flows, the Company may be forced to scale back its mineral property acquisition and development plans or to significantly reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws. These factors together raise doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7 NOTE 3 – MINERAL PROPERTIES As of September 30, 2012, the Company held interests in or had plans to pursue the mineral property opportunities discussed below.These exploration projects currently do not have proven or probable reserves. Nevada Properties and Projects Duff Claims Block, Humboldt County, Nevada The Company owns the Duff claims block comprised of 103 mineral claims located along the western flank of the Pine Forest Range, 20 miles south of Denio, Humboldt County, Nevada.The claims block, which was acquired in 2007, extends from Oakly Canyon south of the Ashdown Mine to the border of the Blue Lake Wilderness Study Area.Metals historically mined in the general region include gold, molybdenum, copper, tungsten, and antimony. The major mine feature of the Duff claims is the Adams Mine, which at one time produced silica.However, there are historical reports that substantial gold was also extracted from the quartz rock.Gold has also been mined in the Vicksburg, Ashdown, and Cherry Creek canyons to the north, and Leonard Canyon to the south of the Duff claims. The Company received a notification from an individual claiming overlapping ownership and priority of certain claims comprising the Duff claims block and Adams Mine.The Company is looking into the facts surrounding the potential dispute.Although the Company does not anticipate a material change as a result of this matter, the Company may be required to revise its description of its claim holdings or expend additional funds to maintain the interest it currently believes it holds. The Duff claims block has no historical cost basis to the Company for accounting purposes; therefore, no amounts related to this mineral property are included in the accompanying condensed consolidated financial statements. Agreement to Purchase 80% Interest in Vanderbilt and Option to Acquire 80% Interest in Coyote Fault and Coyote Extension Properties, Esmeralda County, Nevada In July 2010, the Company entered into two separate agreements with Mhakari Gold (Nevada), Inc. (“Mhakari”), an Asset Purchase Agreement and an Option Agreement, which provide the Company the ability to acquire an 80% interest in each of the historic Vanderbilt silver/gold mine and Coyote Fault gold and silver project, both in Esmeralda County, Nevada.Subsequently, in July 2011, we entered into an Option Agreement with Mhakari to acquire an 80% interest in that certain property referred to as the “Coyote Extension” that extends and augments the Coyote Fault property.The Company entered into an Asset Purchase Agreement to acquire an 80% interest in the Vanderbilt property in consideration for the issuance of 2,000,000 shares of its common stock as well as warrants to purchase a further 2,000,000 shares of its common stock with an exercise price of $0.05 per share exercisable for a period of five years, with a forced conversion at the Company’s option in the event its 200-day volume weighted average price equals $0.15 per share.The Company obtained its option to acquire an 80% interest in Coyote Fault in consideration for the issuance of 5,000,000 shares of our common stock as well as warrants to purchase a further 5,000,000 shares of its common stock with an exercise price of $0.05 per share exercisable for a period of five years with the same forced conversion feature.In addition, to earn its 80% interest in each property, the Company is required to expend no less than $150,000 in exploration and development expenditures in the first 12 months on the Coyote Fault property, $350,000 in exploration and development expenditures on the Vanderbilt property over a 48 month period, and a combined minimum of $1,500,000 on both the Coyote Fault and Vanderbilt Properties. To exercise its option for the Coyote Extension property, the Company must fulfill certain conditions and make certain payments to Mhakari as follows: (i) upon signing the Option Agreement, $85,000 cash payment, which amount was satisfied through the exercise by Mhakari of 1,700,000 out of the aggregate total 7,000,000 Company common stock purchase warrants held by Mhakari (“Existing Warrants”) at an exercise price of $0.05 per share; (ii) upon signing the Option Agreement, issuance of 1,500,000 shares of the Company’s common stock and warrants to purchase a further 1,500,000 shares of Company common stock at an exercise price of $0.15 per share exercisable for a period of two years, which warrants contain a forced conversion provision in the event the moving average price of a share of the Company’s common stock reaches or exceeds $0.30 for a period of 65 consecutive trading days or more, as quoted by the OTCBB; and (iii) within 48 months of signing the Option Agreement, the Company shall be required to expend no less than an additional $250,000 in exploration and development expenditures on the Coyote Extension (or at the Company’s discretion, on the Coyote Fault or Vanderbilt properties).Further, Mhakari agreed, within two months of signing the Coyote Extension Agreement, to expend $250,000 in cash to the Company to exercise five million of its remaining warrants to acquire Company shares (the “Warrant Exercise”).Through September 30, 2012, Mhakari had exercised 3,000,000 warrants. 8 Further, upon satisfaction of certain of the above-referenced milestones (namely, issuances of shares, warrants, and initial expenditure obligations), the Company will receive a 51% interest in the properties in the form of a joint venture with Mhakari, such 51% interest to automatically increase to 80% upon satisfaction of the overall exploration and development expenditure obligation.Although the Company anticipates completing its obligations necessary to finalize the acquisition of an 80% interest in both properties, there can be no assurance that funds will be available or that the Company will consummate the purchase or the option and earn its full 80% interest in each property. Vanderbilt The Vanderbilt property is within 4 miles of the town of Silver Peak, Nevada and highway 265 via Coyote Road.It is comprised of 44 claims, plus 3 patented claims and is located on the southern flank of Mineral Ridge and is within the Silver Peak Range.The Vanderbilt property is within the middle of the Walker Lane tectonic belt with the Sierra uplift to the west and the Basin and Range to the east.Phase I geologic mapping and outcrop sampling (above ground) was completed in October 2010, resulting in average grades of 2.1 g/t gold and 58.6 g/t silver.Phase II exploration program (below ground) in the old mine workings was commenced during the first quarter of 2011 to help identify drill targets, with an exploratory drill program expected to begin in the near term as funding permits. Coyote Fault The Coyote Fault/Coyote Fault Extension claims are within nine miles of Silver Peak, Nevada and Hwy 265 via Coyote Road.They are comprised of 110 contiguous claims and are also located in the middle of the Walker Lane tectonic belt with Sierra Block uplift to the west and the Basin and Range to the east.The property is on the northern flank of Mineral Ridge and is along the eastern edge of the Silver Peak Range.Phase I geologic mapping and outcrop sampling (above ground) was completed on the Coyote Fault claim group (38 claims) in December, 2010, which identified a new potential gold exploration target. Geological mapping of the Coyote Extension claim group (72 claims) is planned for the near term as funding permits. At September 30, 2012, the Company had only partially met its obligation to expend no less than $150,000 in exploration and development expenditures in the first 12 months on the Coyote Fault property and Mhakari had not completed the Warrant Exercise under the Coyote Extension Agreement.The Company is in discussion with Mhakari regarding this and other matters. 9 Canadian Properties and Projects Northern Champion Property, Ontario, Canada The Northern Champion property consists of approximately 880 acres in Griffith and Brougham Townships in the Province of Ontario, Canada (“Northern Champion Property”).On April 18, 2006, the Company executed a Purchase Agreement with four individuals (collectively, the “Vendors”) to acquire 5 registered claims totaling 22 units on the Northern Champion Property together with a NI 43-101 Technical Report and Feasibility Study describing a molybdenite deposit within the area of the claims.The agreement reserved a collective 3.3% Net Smelter Return (“NSR”) for the Vendors on the sales of minerals taken from the Northern Champion Property. The Company will have the right of first refusal to purchase 1.65% of said NSR from the Vendors for $1,650,000.As of February 2007, the Company completed all of its payment obligations under the Purchase Agreement and accordingly now owns 100% of the Northern Champion Property subject to the NSR reserved by the Vendors. In the last quarter of 2010 and during 2011, the Company began mapping the geologic surface features and topography of the Northern Champion Property, into a single, regional metric scale map, in preparation to advance this molybdenum property.Once the mapping is complete and as funding allows, the Company expects to begin Phase II planning for trenching, geochemical sampling and/or drilling of previously identified zones to the east of the current open-cut mine.An IP (induced polarization) anomaly to the north of the open-cut zone is also expected to be investigated. North Williams Township Option Agreement On March 1, 2011, the Company entered into an option agreement with four individuals to acquire a 100% undivided interest in 61 unpatented mining claim units in North Williams Township in the Province of Ontario, Canada.In order to maintain in force the working right and option granted to it, the Company must make the following payments to the optionors: down payment on signing the option agreement – cash payment of $20,000 and 100,000 shares of the Company’s common stock (which payment was made in March 2011 with a total value of $18,500 assigned to the common shares issued); 12 months from signing – cash payment of $40,000 and 100,000 shares of the Company’s common stock; 24 months from signing – cash payment of $80,000 and 100,000 shares of the Company’s common stock; and 36 months from signing – cash payment of $160,000 and 100,000 shares of the Company’s common stock. Shining Tree Properties, Ontario, Canada The mineral properties purchased in the Ra Resources acquisition in April 2011 are located within the Shining Tree District in Northern Ontario.The historic Shining Tree area is currently undergoing a resurgence of exploration where five other companies have been preparing and engaging in drill programs. Peru Property Interests During 2011, the Companyexecuted and amended certain agreements pursuant to which the Company will acquire a 100% interest in certain gold and molybdenum properties in Peru, including: the Porvenir tungsten molybdenum stockpile, the Porvenir tungsten molybdenum exploration property (collectively, the “Porvenir Properties”), the Alicia gold exploration area near and abutting Porvenir and two large gold exploration plays in the Pataz District, Group of the Eight and the Tornitos (collectively, the “Gold Properties”) (the Porvenir Properties and Gold Properties are collectively referred to herein as the “Peru Properties”).The Peru Properties total approximately 6,200 hectares of prospective exploration ground, or approximately 25 square miles. 10 The Company is currently in the process of finalizing necessary transfer agreements to be filed with Peruvian governmental authorities to affect the transfer and discussing other terms and conditions with the vendor of such Peru Properties.The Company anticipates finalizing such transfer agreements and related matters in the near term. Mina Santa Rosa During the year ended December 31, 2011, extensive efforts were directed toward the acquisition and advancement of the Santa Rosa, Panama project.The Santa Rosa gold deposit is located near the city of Cañazas in Veraguas Province, Panama, approximately 300 kilometers southwest of Panama City.On July 9, 2011, the Company entered into a letter of intent with Silver Global, S.A. (“Silver Global”) to acquire an interest in the Santa Rosa gold mine (“Santa Rosa” or “Mina Santa Rosa”).On September 16, 2011, the Company entered into a Definitive Acquisition Agreement to acquire a 60% interest, with an option to buy an additional 20% interest, in the Santa Rosa gold mine, via ownership in Golden Phoenix Panama S.A. (the “JV Company”), in consideration for $20,500,000 in cash over a period of approximately 12 to 15 months (with the final earn-in to occur upon achieving commercial production) and $4,500,000 in shares of the Company’s common stock (at an agreed upon value of $0.18 per share).The Company and Silver Global subsequently completed a Joint Venture Operating Agreement and effected transfer of all concessions to JV Company.The Company made payments in the aggregate amount of $4,500,000 in cash and issued 25,000,001 shares of its common stock in consideration for a 15% interest in the JV Company. Effective July 23, 2012 and subsequently amended effective July 30, 2012, the Company entered into a Rescission and Release Agreement (the “Rescission Agreement”) with Silver Global and the JV Company (collectively the “Parties”) whereby the Parties agreed to resolve their disputes and rescind the Definitive Acquisition Agreement. In accordance with the terms of the Rescission Agreement, Silver Global is to return and pay to the Company a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments, and return to the Company for cancellation 25,000,001 shares of the Company’s common stock.The Company is to transfer its 15% ownership interest in the JV Company to Silver Global in tranches concurrent with scheduled payments.In the event of any default in the scheduled payments, the Company will keep the unpaid portion of the 15% interest.Further, as part of the
